Citation Nr: 9923694	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  91-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to an increased evaluation for trigeminal 
nerve dysfunction with atypical facial pain, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for left 
parasymphysis, and right maxillary, right malar and right 
infraorbital fractures, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from March 1973 to January 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In August 1992, June 1993, March 1995 and again in January 
1996, the Board remanded the veteran's claim to the RO for 
additional development.  Initially, the issues on appeal 
included those listed on the first page of this decision and 
entitlement to service connection for a right shoulder 
disability.  While the case was most recently in remand 
status, in October 1998, the RO granted service connection 
for the right shoulder disability.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  On the increased rating issues and on the issue of 
entitlement to service connection for headaches, all relevant 
evidence necessary for an equitable resolution of the 
veteran's appeal has been obtained by the RO.  

2.  The claim of entitlement to service connection for a 
psychiatric disability is not plausible.  

3.  The veteran was treated in service for headache 
complaints.  Her current headache disability is not related 
to service.  

4.  The veteran's facial pain disability is manifested by 
complaints of a pinching feeling when smiling or chewing.  
Her disability is manifested by no more than severe 
incomplete paralysis of the fifth cranial nerve.  

5.  The veteran's left parasymphysis, and right maxillary, 
right malar and right infraorbital fractures is manifested by 
complaints of paresthesia and difficulty chewing with 
clicking of the jaw.  Opening is to 42 mm.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
3.303, 3.306.  (1998).  

3.  The criteria for a disability evaluation in excess of 30 
percent for trigeminal nerve dysfunction with atypical facial 
pain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.7, 4.124a, Diagnostic Code 8205 
(1995).  

4.  The schedular criteria for an increased evaluation beyond 
10 percent for left parasymphysis, and right maxillary, right 
malar and right infraorbital fractures have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, and Part 4, Diagnostic Code 9905 
(1998), (and prior to February 17, 1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If she has not, her appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for a psychosis may be presumed if the disability is 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1998).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This included medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim of 
entitlement to service connection for headaches is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim since all relevant 
development has been accomplished.  38 U.S.C.A. § 5107.  The 
Board further finds that the claim of entitlement to service 
connection for a psychiatric disability is not well grounded.  

The service medical records show that at entrance in February 
1973, the veteran denied a history of headache or a history 
of nervous trouble of any sort.  Clinical evaluation showed 
no pertinent abnormality.  Service medical records show that 
in June 1973, the veteran was treated for severe depression 
with suicidal potential.  The finding was, situational 
adjustment reaction with depressive features, and hysterical 
personality.  In April 1979, she was treated for situational 
depression.  As to headaches, the service records show that 
the veteran complained of headaches on several occasions in 
the 1970's and early 1980's.  Various diagnoses were offered, 
including cluster headaches and migraine headaches.  In June 
1977, a brain scan and an EEG were noted to be normal.  In 
February 1980, the veteran reported headaches, which began 
ten years prior.  At separation in 1982, the veteran gave a 
history of frequent or severe headaches, and a history of 
seasonal headaches was found on neurology consultation.  She 
denied nervous trouble of any sort, and no psychiatric 
abnormality was noted.  

VA outpatient treatment records show that in May 1989, the 
veteran complained of having a migraine for the last two 
days.  In November 1989, the veteran complained of being 
depressed and crying for the previous two months; she was 
seen at the mental health clinic, and probable dysthymia was 
diagnosed.  The veteran complained of headaches in December 
1989, and cluster headaches was the diagnosis.  

The veteran was examined by VA in June 1990.  On the ear, 
nose and throat examination, she complained of recurrent 
headaches.  The examiner diagnosed, vascular headache, right 
sided, recurrent, secondary to diagnosis #1 (healed right 
zygomatic fracture).  On VA medical examination in June 1990, 
the veteran reported that her headaches had gotten worse 
since her inservice accident.  The finding was, migraine 
headaches, worse since motor vehicle accident in 1981.  

VA outpatient treatment records show that the veteran 
underwent treatment and counseling in the mental health 
clinic in the early 1990's.  The veteran was examined by VA 
in October 1993.  On psychiatric examination, it was noted 
that the veteran's claims file was available, and it was 
noted that the veteran had been injured in a motor vehicle 
accident in January 1982.  The examiner noted that the 
service medical records had been reviewed.  The veteran 
reported that she was suffering from depression.  It was 
stated that she had difficulty sleeping.  The veteran 
reported that she had been chronically depressed since her 
early years.  The examiner diagnosed, dysthymia, primary, 
early onset.  The examiner commented that the essential 
feature of the veteran's psychiatric disability was a chronic 
disturbance of mood involving depression whose onset dated 
from adolescence or early adult life.  It was opined that it 
was not precipitated by the trauma in 1982 or its residual 
effect.  

The veteran underwent a VA ear examination in June 1998.  The 
examiner diagnosed headaches, right postnasal drip, right 
facial paresthesia, right temporomandibular joint arthralgia, 
and dysfunction secondary to right facial fractures.  The 
veteran underwent a VA mental examination in June 1998, and 
bipolar disorder was diagnosed.  On neurological examination 
that same month, the veteran reported having headaches since 
she was a teenager.  The examiner noted that the veteran had 
from the history, somewhat atypical vascular headaches which 
by history preceded her induction into the service.  The 
claims file was reviewed by the examiner, and it was opined 
that the veteran's headaches were separate from her facial 
pain and that the headaches preceded the accident in service 
and by her history preceded service.  It was noted that the 
headaches had become less frequent and more responsive to 
therapy then they were in the past.  VA psychiatric 
evaluation in July 1998 found major depression as an Axis I 
diagnosis and migraine headaches as an Axis III diagnosis.  

I.  A Headache Disability

The veteran has argued that her in service trauma aggravated 
her pre-existing headache disability.  The service records 
show that the veteran complained of headaches in the military 
beginning in the 1970's.  Diagnostic tests showed no 
abnormality.  She was injured in an automobile accident which 
involved head trauma in January 1982.  At separation in 1982, 
seasonal headaches were diagnosed.  Thereafter based on the 
evidence of record, the veteran was first treated in 1989 for 
complaints of having a migraine for the past two days.  The 
record shows that the veteran's headache complaints preceded 
her inservice accident, and that after the accident in 1982, 
there is no showing in the record of headache complaints 
after service until 1989, many years after discharge.  This 
is too remote in time to reasonably be related to service 
incurrence or aggravation.  

It is noted that VA examiners in June 1990, opined: 1). that 
the veteran's headaches were secondary to her inservice 
injury, i. e. healed right zygomatic fracture, and 2) that 
the veteran's headaches worsened since her motor vehicle 
accident.   The Board also notes that on a recent VA ear 
examination, the veteran's headaches, among other things, 
were found to be secondary to her right facial fractures.  
However, these findings were based on a history provided by 
the veteran.  The Court has determined that medical evidence 
is inadequate where medical opinions are based on a history 
provided by the veteran and on unsupported clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993).  In addition on 
recent VA neurological examination in 1998, a VA examiner who 
had reviewed the claims file and the service medical records 
opined that the veteran's headaches were not related to her 
inservice accident and were not due to any residual facial 
pain from the disability resulting from the accident.  It was 
noted that the headaches appeared from the history to be a 
fixed deficit, and were a separate problem which preceded 
service.  It was also noted that by history, the headaches 
were less frequent and more responsive to current therapy 
than in the past.  This opinion was supported by rationale 
which included reviewing the service medical records.  The 
Board, when weighing the evidence of record, finds that this 
opinion is more probative of the issue at hand and that the 
evidence in its totality does not support a finding that the 
veteran's headache disability was either incurred in or 
aggravated by service or is due to a service-connected 
disability.  


II.  A Psychiatric Disability

The veteran's service medical records show that the veteran 
was seen in service for psychiatric complaints on two 
occasions, and at separation in 1982, no psychiatric disorder 
was noted.  Thereafter, the record does not contain evidence 
of treatment for a psychiatric disability until 1989, when 
probable dysthymia was diagnosed.  While the veteran had 
inservice treatment, and a currently diagnosed psychiatric 
disability, she has not shown the third requirement for a 
well grounded claim, that is, a nexus (medical evidence) 
between her inservice treatment and her current disability.  
In addition, a VA examiner has reported that the veteran's 
depression pre-existed service and was not precipitated by 
trauma in service or its residual effect.  While the veteran 
is competent to provide evidence of visible symptoms, she is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Absent objective medical evidence of a nexus between her 
inservice treatment and her current complaints, the claim 
must be found not well grounded.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991).  VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim. See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  

The veteran is free at any time in the future to submit 
evidence in support of her claim.  Medical records of 
complaints and treatment for a psychiatric disability shortly 
after service would be helpful in establishing a well-
grounded claim, as well as medical opinion linking any 
current findings with the veteran's military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



II.  Increased Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that she has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is currently in effect for trigeminal 
nerve dysfunction with atypical facial pain, currently 
evaluated as 30 percent disabling, and for left 
parasymphysis, and right maxillary, right malar and right 
infraorbital fractures, currently evaluated as 10 percent 
disabling.   Service connection was originally granted for 
these disabilities in 1983, based on service medical records 
which showed inservice trauma as a result of an automobile 
accident in January 1982.  Noncompensable evaluations were 
assigned, pending a VA disability evaluation examination.  In 
March 1984, a 30 percent evaluation was assigned for the 
veteran's facial pain disability.  

In June 1990, the veteran was examined by VA, and it was 
reported that she had hypesthesia of the right midface since 
her injury.  Examination of the face showed well healed scars 
with normal facial movement.  There was hypesthesia over 
distribution of V2 and V3 right cranial nerve.  

In October 1993, the veteran underwent a VA dental 
examination, and she reported having pain in both of the 
TMJ's, especially in the left on opening and closing.  It was 
noted that she opened about 2 inches.  She reported pain in 
both lateral and protrusive movements and that she had great 
difficulty in chewing.  Examination showed the TMJ's were 
sore and tender to palpation, particularly in the lateral 
pressure and also the right zygomatic area was reported to be 
extremely sensitive to pressure.  

In April 1994, the RO granted a 10 percent evaluation for the 
veteran's service-connected left parasymphysis, and right 
maxillary, right malar and right infraorbital fractures.  

On VA dental examination in June 1998, the veteran complained 
of paresthesia of the right face and difficulty chewing and 
left temporal mandibular joint clicking.  On examination it 
was noted that there was no functional impairment.  It was 
reported that the opening was 42 mm with normal lateral 
excursions.  A definite left TMJ click and sliding of the 
mandible to the left was reported to be without pain.  There 
was no bone loss of mandible, maxilla, or hard palate.  X-
rays were noted to show that all teeth appeared to be intact 
without loss of bone, and that healing was complete.  
Paresthesia of the right cheek and right chin was complained 
of.  The diagnoses were: paresthesia secondary to trimolar 
fracture and mandibular fracture; well-healed mandibular 
fracture; clicking of the left temporal mandibular joint, 
probably secondary to motor vehicle accident trauma.  

On VA neurological examination in June 1998, the veteran 
reported having a pinching feeling in the region of her 
facial injury which was aggravated by smiling or chewing.  
She reported having a tendency to drool on the right side of 
her mouth.  Examination showed the cranial nerves II through 
XII were intact and normal with the following exceptions: 
asymmetry of the palpebral fissures with the right eye being 
open wider that the left and some minor sagging of the lower 
lid; minor asymmetry of nasolabial fold with some decrease on 
the right as compared with the left; hyperpathia to light 
touch and pinprick.  


Trigeminal Nerve Dysfunction with Atypical Facial Pain

Incomplete moderate paralysis of the fifth (trigeminal) 
cranial nerve warrants a 10 percent evaluation; severe 
incomplete paralysis of the fifth cranial nerve warrants a 30 
percent evaluation.  Complete paralysis of the fifth cranial 
nerve warrants a 50 percent evaluation. 38 C.F.R. § 4.124a, 
Diagnostic Code 8205.  The degree of nerve impairment is 
dependent upon the relative degree of sensory manifestation 
or motor loss.

Based on the recent clinical findings, and in light of 
relevant schedular criteria, the Board finds that the 
veteran's trigeminal nerve dysfunction with atypical facial 
pain manifests no more than severe nerve impairment, in 
accordance with the currently assigned 30 percent evaluation 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8205, which 
contemplates the veteran's demonstrated symptomatology. See 
38 C.F.R. § 4.123.  The evidence indicates that the veteran's 
disability manifests some asymmetry and hypesthesia to touch.  
Facial movement was normal.  There is no evidence that the 
veteran's facial disability is so severe as to warrant a 
higher evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8205, which requires a showing of complete paralysis of the 
fifth cranial nerve.  


Left Parsymphysis, and Right Maxillary, Right Malar and Right 
Infraorbital Fractures


As to the dental disability, limitation of the inter-incisal 
range of the temporomandibular articulation to between 31 and 
40 millimeter (mm), or 0-4 mm range of lateral excursion, is 
evaluated as 10 percent disabling.  Limitation of the inter- 
incisal range of the temporomandibular articulation to 
between 21 and 30 mm warrants a 20 percent rating. 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.

A 20 percent evaluation under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 9905 (1998), is not warranted.  The 
clinical evidence indicated that the veteran was able to open 
her jaws to 42 mm.  Such range of motion is in excess of the 
limitation requisite to a twenty percent evaluation under 
Diagnostic Code 9905.

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
criteria under Diagnostic Code 9905 changed effective 
February 17, 1994 during the course of the appeal.  
Therefore, the Board must also consider the rating criteria 
in effect before the change of regulations.

Prior to February 17, 1994, a 10 percent rating was assigned 
under Diagnostic Code 9905 when there was any limitation of 
motion interfering with mastication.  A 20 percent rating was 
assigned when motion is limited to 1/2 inch (12.7 mm).  VA 
examinations have described the range of jaw motion as 
painless and motion to 42 mm.  Thus, even under the criteria 
in effect prior to February 17, 1994, a 20 percent rating is 
not in order.

Subjectively, the veteran has indicated that she experiences 
occasional pain when chewing.  The veteran's complaints of 
occasional pain are supported by findings in October 1993 
where it was noted that her TMJ's were sore and tender to 
palpation.  However, on dental examination in June 1998, it 
was specifically noted that there was no functional 
impairment and that the click and sliding of the mandible 
were without pain.  Healing was reported to be complete and 
there was no loss of bone or teeth.  It does not appear that 
the veteran's claimed functional impairment has required any 
treatment.  There is no observation or corroboration of a 
medical examiner that there is functional limitation due to 
pain.  Therefore, the Board is of the opinion that the 
currently assigned 10 percent rating is adequate.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.


ORDER

Service connection for headaches is denied.  

Service connection for a psychiatric disability is denied.  

An increased evaluation for trigeminal nerve dysfunction with 
atypical facial pain, is denied.  

An increased evaluation for left parasymphysis, and right 
maxillary, right malar and right infraorbital fractures is 
denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

